



Exhibit 10.2
[Jazz Pharmaceuticals Letterhead]
PERSONAL, PRIVATE AND CONFIDENTIAL
2 May 2016
Patricia Carr
[Address]


Re: Amended and Restated Change in Control Severance Terms
Dear Patricia:
As was discussed with you, this letter agreement (the “Amendment”) provides the
amended and restated terms covering your eligibility for cash severance benefits
under certain circumstances related to a Change in Control. This Amendment is
effective as of 15 May 2016, provided that it is signed by both you and Jazz
Pharmaceuticals Ireland Limited by this date. This Amendment amends your
contract of employment dated 14 May 2012 (the “Employment Contract”), and it
supersedes and replaces the previous letter agreement dated 17 September 2012
which covered your eligibility for severance benefits. For purposes of this
Amendment, you are referred to as the “Executive.” Your amended and restated
severance benefits terms are set forth below.
1.
Covered Termination: The Executive will be eligible for the severance benefits
(the “Severance Benefits”) set forth in this Amendment in the event of a Covered
Termination which is effective on or within twelve (12) months following a
Change in Control, subject to the requirements set forth herein.

2.
Severance Benefits: The Severance Benefits will consist of a cash severance
payment and payments for continued health care insurance coverage, as follows:

a.Cash Severance Benefits: A lump sum cash severance payment will be paid to the
Executive in an amount equal to the sum of the following three components (the
“Severance Payment”): (1) Executive’s Final Basic Salary multiplied by 100%; (2)
the product of the Final Basic Salary multiplied by the Bonus Percentage
multiplied by 100%; and (3) the product of the Final Basic Salary multiplied by
the Bonus Percentage multiplied by the Bonus Multiplier. Notwithstanding the
foregoing, to the extent applicable, the Severance Payment shall be reduced by
any amounts paid to Executive (i) for performance for the calendar year in which
the Covered Termination occurs under any bonus plan maintained





--------------------------------------------------------------------------------





by the Company or an Affiliate (which shall not include any one-time or
extraordinary bonus payments provided outside of a plan for performance); (ii)
during any period of garden leave immediately preceding the Covered Termination,
(iii) qualifying as pay-in-lieu of notice, or (iv) any other severance benefits
whether contractual or statutory (including but not limited to any statutory
redundancy pay) or other similar benefits payable to the Executive in connection
with the Executive’s termination of employment. The Severance Payment shall be
paid to the Executive in a single lump sum payment on the sixtieth (60th) day
following the date of the Covered Termination.
By way of example, if the effective date of the Covered Termination is 30 June,
Executive’s Final Basic Salary is €100,000, and her target bonus is 30% of basic
salary (and Executive has not received any higher annual bonus (i) in either of
the last two calendar years prior to the Covered Termination, or (ii) in either
of the last two calendar years prior to the Change in Control), the Severance
Payment shall be calculated as follows:
(1)    €100,000 x 100% (1.0) = €100,000
(2)    €100,000 x bonus percentage (.3) x 100% (1.0) = €30,000
(3)    €100,000 x bonus percentage (.3) x 6/12 = €15,000
Total Severance Payment: €100,000 + €30,000 + €15,000 = €145,000
b.Health Continuation Coverage Benefits: To the extent that Executive elects
continued private health insurance coverage following the Covered Termination at
a level equivalent to the private health insurance coverage available to
Executive during her employment, the Employer shall pay the applicable premiums
(inclusive of premiums for the Executive’s participating dependents, if any) for
such plan coverage for a period of twelve (12) months following the date of the
Covered Termination (or such earlier date if the Executive dies, if Executive
and/or her dependents are no longer eligible for coverage, or if Executive
obtains new employment which includes eligibility for health plan coverage). The
provision of these benefits is subject to health insurance coverage being
obtained on normal terms and subject to medical and other underwriting
requirements and other terms and conditions. The Executive shall be required to
notify the Employer immediately if the Executive becomes covered by a health
insurance plan of a subsequent employer or if the Executive or her participating
dependents otherwise cease to be eligible for coverage during the period
provided above. Upon the conclusion of such period of insurance premium payments
made by the Employer, the Executive will be responsible for the entire payment
of premiums.
3.
Certain Definitions:

a.“Affiliate” means any “parent” or “subsidiary” of the Company as such terms
are defined in Rule 405 of the United States Securities Act of 1933, as amended.





--------------------------------------------------------------------------------





b.“Basic Salary” means Executive’s annual base pay (excluding incentive pay,
premium pay, commissions, overtime, bonuses and other forms of variable
compensation).
c.“Board” means the Board of Directors of the Company.
d.“Bonus Multiplier” means the quotient obtained by dividing the number of full
months that the Executive is employed by the Company or an Affiliate in the year
of a Covered Termination by twelve (12).
e.“Bonus Percentage” means the greater of (i) the highest amount of any annual
bonus paid to the Executive by the Company or an Affiliate for (x) either of the
last two (2) calendar years prior to the date of the Executive’s Covered
Termination or (y) either of the last two (2) calendar years prior to the Change
in Control, in each case expressed as a percentage of Executive’s annual basic
salary paid in the applicable year; or (ii) the higher of the Executive’s target
bonus for (x) the calendar year in which the Executive’s Covered Termination
occurs or (y) the calendar year in which the Change in Control occurs, in each
case expressed as a percentage of Executive’s annual basic salary paid in the
applicable year. For purposes of the foregoing and this Amendment, if the
Executive has a title of Vice President on the date of her Covered Termination,
the Executive’s target bonus for the calendar year in which the Covered
Termination occurs or for the calendar year in which the Change in Control
occurs shall mean, in each case, thirty percent (30%) of the Executive’s Basic
Salary for such year, notwithstanding any contrary provision set forth in any
bonus or other plan maintained by the Company or an Affiliate.
f.“Cause” means the occurrence of any one or more of the following:
(i)
the Executive’s unauthorised use or disclosure of the confidential information
or trade secrets of the Company or its Affiliates which use or disclosure causes
material harm to the Company or an Affiliate;

(ii)
the Executive’s material breach of any written agreement between the Executive
and the Company or an Affiliate, or the Executive’s material violation of any
statutory duty owed to the Company or an Affiliate, in either case which remains
uncured for ten (10) business days after receiving written notification of the
breach or violation from the Board or its designee;

(iii)
the Executive’s material failure to comply with the written policies or rules of
the Company or an Affiliate which remains uncured for ten (10) business days
after receiving written notification of the breach from the Board or its
designee;

(iv)
the Executive’s conviction of, or plea of “guilty” or “no contest” to, any crime
involving fraud, dishonesty, or moral turpitude under the






--------------------------------------------------------------------------------





laws of any United States or Irish federal, state, or local authority, or any
foreign governmental authority;
(v)
the Executive’s gross misconduct, including but not limited to an attempted or
actual commission of, participation or cooperation in, fraud or act of
dishonesty against the Company or an Affiliate;

(vi)
the Executive’s continuing failure to perform assigned duties after receiving
written notification of the failure from the Board or its designee;

(vii)
the Executive’s failure to reasonably cooperate in good faith with a
governmental or internal investigation of the Company, or any of its Affiliates,
directors, officers, or employees, if the Board or its designee has requested
the Executive’s cooperation; or

(viii)
any action of Executive warranting summary dismissal or termination without
prior notice under Executive’s Employment Contract or such other employment
agreement of Executive as in effect on the Covered Termination or under
applicable employment laws.

g.“Change in Control” means “Change in Control” as defined in the Jazz
Pharmaceuticals plc Amended and Restated Executive Change in Control and
Severance Benefit Plan (“Executive CIC Plan”).
h.“Companies Act” means the Companies Act 2014 of Ireland, together with all
statutory modifications and re-enactments thereof and all statutes and statutory
instruments which are to be read as one with, or construed or read together as
one with, the aforementioned enactments and every statutory modification and
re-enactment thereof for the time being in force.
i.“Company” means “Company” as defined in the Executive CIC Plan.
j.“Constructive Termination” means a resignation of employment by Executive
after an action or event which constitutes Good Reason is undertaken by the
Company or an Affiliate, or otherwise occurs, provided such action or event is
not agreed to by Executive in writing; provided, however, that in order for
Executive’s resignation to constitute a Constructive Termination, Executive must
(i) provide written notice to the Company’s General Counsel within thirty (30)
days after the first occurrence of the action or event giving rise to Good
Reason setting forth the basis for such resignation, (ii) allow the Company at
least thirty (30) days from receipt of such written notice to cure such action
or event, and (iii) if such action or event is not reasonably cured within such
period, resign from all positions Executive then holds with the Company and any
Affiliate effective not later than ninety (90) days after the expiration of the
cure period.





--------------------------------------------------------------------------------





k.“Covered Termination” means either (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in each case effective upon or within
twelve (12) months following a Change in Control.
l.“Disability” means Executive’s inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months, and shall
be reasonably determined by the Board or its designee on the basis of such
medical evidence as the Board or its designee deems warranted under the
circumstances.
m.“Employer” means the entity which employs Executive.
n.“Executive” means Patricia Carr.
o.“Final Basic Salary” means the higher of Executive’s Basic Salary in effect
(x) on the date of her Covered Termination (without giving effect to any
reduction in Basic Salary that would constitute Good Reason for Constructive
Termination) or (y) immediately prior to the Change in Control; provided,
however, that if the Executive has, during the twelve (12) months prior to the
date of her Covered Termination or the Change in Control, as applicable, taken a
voluntary pay reduction, then Executive’s Final Basic Salary will be determined
without regard to such voluntary pay reduction.
p.“Good Reason” means the occurrence of any one or more of the following actions
or events without Executive’s written consent:
i.
one or more reductions in Executive’s Basic Salary that results in a total
reduction in Executive’s Basic Salary, as in effect immediately prior to the
Change in Control or any higher Basic Salary in effect following the Change in
Control, by more than ten percent (10%);

ii.
a relocation of Executive’s principal place of employment that increases
Executive’s one-way commute by more than thirty-five (35) miles;






--------------------------------------------------------------------------------





iii.
a substantial reduction in Executive’s authority, duties, or responsibilities
(and not simply a change in reporting relationships) as in effect immediately
prior to the effective date of the Change in Control; provided that, if (i)
Executive continues to hold the same position but the size of Executive’s
employing entity (or the business unit to which Executive is assigned) has
decreased significantly or (ii) neither the Company nor the Employer continues
to be a publicly traded corporation, Executive’s authority, duties and
responsibilities will be considered to be substantially reduced; or

iv.
a reduction in the Executive’s title.

q.“Involuntary Termination Without Cause” means a termination by the Company or
an Affiliate of Executive’s employment relationship for any reason other than
for Cause. For purposes of the foregoing and this Amendment, a termination of
employment due to Executive’s death or Disability shall constitute an
Involuntary Termination Without Cause.
4.
Additional Terms: The following additional terms shall apply:

a.Release and Other Requirements for Receipt of Severance Benefits: In order to
be eligible to receive, and prior to receipt of any of the Severance Benefits,
the Executive must execute a general waiver and release and return such release
to the Company within the time period specified therein, but in no event more
than forty-five (45) days following the date of the Covered Termination, and
such release must become effective in accordance with its terms but in all cases
not later than the sixtieth (60th) day following the Covered Termination. No
release shall require the Executive to forego any unpaid salary, any accrued but
unpaid vacation pay, or any vested or earned benefits payable pursuant to the
Executive’s Employment Contract (or other employment agreement in effect as of
the Covered Termination) or by law. The Company, in its sole discretion, may
modify the form of the required release to comply with applicable law and shall
determine the form of the required release. In addition to such release,
Executive also must return all property of the Company or an Affiliate which
Executive has in her possession or control.
b.Mitigation: The Executive shall not be required to mitigate damages as a
condition of the Severance Benefits by seeking other employment or otherwise.
Similarly, no amount of the Severance Benefits shall be reduced by any
compensation earned by the Executive as a result of employment by another
employer or any retirement, death, or disability benefits received by such
Executive (or her estate) after the date of the Executive’s termination of
employment with the Company or an Affiliate, except for Severance Benefits
relating to payments for health continuation coverage as provided above.
c.Tax Withholding, Contributions: All payments under this Amendment will be
subject to all applicable deductions and withholdings of tax, PRSI, Universal
Social





--------------------------------------------------------------------------------





Charge, and any other deductions which are required pursuant to the terms of the
Executive’s employment or by law, or which are provided for in the Executive’s
Employment Contract and/or this Amendment.
d.Application of Section 252 and 253 of the Companies Act: This Amendment is
entered into for the benefit of Executive in the ordinary course of her
employment. It is not intended to provide for any payment by way of compensation
for loss of office or consideration for or in connection with the retirement
from office of a director of the Company in connection with the transfer of the
whole or any part of the undertaking or property of the Company within the
meaning of Section 252 of the Companies Act nor to provide for a payment giving
rise to a duty of a director of the Company pursuant to Section 253 of the
Companies Act.
JAZZ PHARMACEUTICALS IRELAND LTD.
EXECUTIVE


/s/ Shawn Mindus
 
/s/ Patricia Carr
Shawn Mindus
Director
 
Patricia Carr
Vice President, Finance
Date:   4-May-2016
 
Date:   12 May 2016






